REL:   07/25/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014

                         _________________________

                                  1121291
                         _________________________

  Ex parte Edgetech I.G., Inc., n/k/a Quanex I.G. Systems,
                            Inc.

                      PETITION FOR WRIT OF MANDAMUS

                    (In re:     Tiffin Motorhomes, Inc.

                                          v.

                       Thompson I.G., LLC, et al.)

                (Franklin Circuit Court, CV-13-900034)

WISE, Justice.
1121291

    Tiffin Motorhomes, Inc. ("Tiffin"),1 sued Edgetech I.G.,

Inc., n/k/a Quanex I.G. Systems, Inc. ("Edgetech"); Quanex

Building Products Corporation ("Quanex Building Products");

Thompson I.G., LLC, and RDM Consulting, LLC (hereinafter

collectively   referred   to       as     "Thompson");2     and   Wynne

Enterprises, Inc., in the Franklin Circuit Court.             Edgetech

filed a motion to dismiss the claims against it for lack of

personal jurisdiction; the trial court denied the motion.

Edgetech then filed this petition for a writ of mandamus

requesting that this Court direct the trial court to vacate

its order denying the motion to dismiss and to enter an order

granting the motion and dismissing the case against it.              We

grant the petition and issue the writ.

          Factual Background and Procedural History

    Edgetech   manufactures    a       foam   spacer   product,   "Super

Spacer," which is "sold in bulk and used by third-parties in

the manufacture of insulated glass window units."            Thompson,


    1
     The materials before this Court refer to this entity as
"Tiffin Motorhomes, Inc."   However, we note that, in other
cases, this entity has been referred to as "Tiffin Motor
Homes, Inc."
    2
     The amended complaint alleges that RDM was the successor
company to Thompson.
                                   2
1121291

a Michigan company, manufactures insulated-glass units for use

in residential-home construction, in motor homes, and in

recreational      vehicles.      Between    2005    and   2010,   Thompson

purchased Super Spacer "E-class" or ethylene propylene diene

monomer ("EPDM") product from Edgetech and started using the

Super Spacer product in its insulated-glass units.                Thompson

then sold insulated-glass units that contained the Super

Spacer product to Wynne Enterprises, an Alabama company that

manufactures windows.         Wynne Enterprises then sold completed

window units that contained the Super Spacer product to

Tiffin, which manufactures motor homes in Red Bay.                  Tiffin

installed the window units containing the Super Spacer product

in its motor homes.

       On February 15, 2013, Tiffin filed a complaint in the

Franklin Circuit Court, naming as defendants Thompson I.G.,

LLC,       Edgetech   I.G.,   Inc.,   and   Wynne   Enterprises.3      The

complaint alleged that, after fabrication and installation,

windows that had been manufactured using the Super Saver

product had clouded, fogged, and failed; that there were


       3
     Tiffin subsequently filed amended complaints adding RDM
Consulting, LLC, Quanex I.G. Systems, Inc., and Quanex
Building Products as defendants.
                                      3
1121291

issues with the adhesive used by Edgetech not adhering to the

Super Spacer products; that the defendants had failed to

remedy or to address the failure of the Super Spacer products;

that the failure of the Super Spacer products had resulted in

warranty claims against Tiffin; that the latent defect with

the   Super   Spacer   products   required   full   replacement   and

installation of windows in motor homes using the Super Spacer

products; and that Super Spacer products continued to fail in

the field, causing Tiffin to continue to incur new warranty

claims and associated costs.      Tiffin alleged claims of breach

of contract, breach of implied warranty, and breach of express

warranty against all the defendants.         It also alleged claims

of fraud, suppression, and deceit against Edgetech, Thompson,

and Quanex Building Products.

      On April 17, 2013, pursuant to Rule 12(b)(2), Ala. R.

Civ. P., Edgetech filed a motion to dismiss the claims against

it for lack of personal jurisdiction.        It subsequently filed

a renewed motion to dismiss after Tiffin filed its first

amended complaint.     In its motion to dismiss, Edgetech argued

that it did not have sufficient contacts with Alabama to




                                  4
1121291

establish that Alabama courts had either general or specific

personal jurisdiction over it.

    On June 26, 2013, Tiffin filed its opposition to the

motion to dismiss and the renewed motion to dismiss.   Tiffin

argued:

    "General jurisdiction is proper as [Edgetech] has
    systematic and continuous contacts with Alabama due
    to its production facility in Decatur, Alabama;

    "This Court has jurisdiction over Edgetech because
    it knew its products were being shipped to customers
    in Alabama;

    "Edgetech purposely availed itself of the privilege
    of doing business in Alabama because it markets
    goods through a distributor who has agreed to serve
    as its sales agent in Alabama."

Alternatively, Tiffin requested an order allowing discovery

directed to the issue of jurisdiction.

    On July 10, 2013, the trial court entered an order

denying Edgetech's motion to dismiss. Edgetech then filed its

petition for a writ of mandamus with this Court.

                    Standard of Review

         "As   we   stated  in   Ex   parte   Duck   Boo
    [International, Co., 985 So. 2d 900 (Ala. 2007)],
    this Court recently addressed the standard of review
    in a proceeding challenging the trial court's ruling
    on a motion to dismiss for lack of personal
    jurisdiction:


                             5
1121291

                   "'"'The writ of mandamus is
              a drastic and extraordinary writ,
              to be "issued only when there is:
              1) a clear legal right in the
              petitioner to the order sought;
              2) an imperative duty upon the
              respondent       to    perform,
              accompanied by a refusal to do
              so; 3) the lack of another
              adequate remedy; and 4) properly
              invoked   jurisdiction   of   the
              court."   Ex parte United Serv.
              Stations, Inc., 628 So. 2d 501,
              503 (Ala. 1993); see also Ex
              parte Ziglar, 669 So. 2d 133, 134
              (Ala. 1995).'   Ex parte Carter,
              [807 So. 2d 534,] 536 [(Ala.
              2001)]."

          "'Ex parte McWilliams, 812 So. 2d 318, 321
          (Ala. 2001). "An appellate court considers
          de novo a trial court's judgment on a
          party's motion to dismiss for lack of
          personal jurisdiction."    Elliott v. Van
          Kleef, 830 So. 2d 726, 729 (Ala. 2002).

                        "'"'"In considering
                   a Rule 12(b)(2), Ala.
                   R. Civ. P., motion to
                   dismiss for want of
                   personal jurisdiction,
                   a court must consider
                   as true the allegations
                   of    the    plaintiff's
                   complaint           not
                   controverted    by   the
                   defendant's affidavits,
                   Robinson v. Giarmarco &
                   Bill, P.C., 74 F.3d 253
                   (11th Cir. 1996), and
                   C a b l e / H o m e
                   Communication Corp. v.

                              6
1121291

              Network     Productions,
              Inc.,   902   F.2d   829
              (11th Cir. 1990), and
              'where the plaintiff's
              complaint     and    the
              defendant's affidavits
              conflict, the ... court
              must    construe     all
              reasonable    inferences
              in    favor    of    the
              plaintiff.'    Robinson,
              74 F.3d at 255 (quoting
              Madara v. Hall, 916
              F.2d 1510, 1514 (11th
              Cir. 1990))."'

          "'"Wenger Tree Serv. v. Royal
          Truck & Equip., Inc., 853 So. 2d
          888, 894 (Ala. 2002) (quoting Ex
          parte McInnis, 820 So. 2d 795,
          798 (Ala. 2001)).    However, if
          the defendant makes a prima facie
          evidentiary showing that the
          Court     has     no    personal
          jurisdiction, 'the plaintiff is
          then required to substantiate the
          jurisdictional allegations in the
          complaint by affidavits or other
          competent proof, and he may not
          merely reiterate the factual
          allegations in the complaint.'
          Mercantile Capital, LP v. Federal
          Transtel, Inc., 193 F. Supp. 2d
          1243, 1247 (N.D. Ala. 2002)
          (citing Future Tech. Today, Inc.
          v. OSF Healthcare Sys., 218 F.3d
          1247, 1249 (11th Cir. 2000)).
          See also Hansen v. Neumueller
          GmbH, 163 F.R.D. 471, 474-75 (D.
          Del. 1995) ('When a defendant
          files   a   motion   to   dismiss
          pursuant to Fed. R. Civ. P.

                         7
1121291

              12(b)(2),   and   supports   that
              motion with affidavits, plaintiff
              is required to controvert those
              affidavits     with    his    own
              affidavits or other competent
              evidence in order to survive the
              motion.') (citing Time Share
              Vacation    Club    v.   Atlantic
              Resorts, Ltd., 735 F.2d 61, 63
              (3d Cir. 1984))."

          "'Ex parte Covington Pike Dodge, Inc., 904
          So. 2d 226, 229-30 (Ala. 2004).'

    "Ex parte Bufkin, 936 So. 2d 1042, 1044-45 (Ala.
    2006)."

Ex parte DBI, Inc., 23 So. 3d 635, 642-43 (Ala. 2009).

                         Discussion

    Edgetech argues that the trial court erroneously denied

its motion to dismiss because, it says, Tiffin did not satisfy

its burden of proving that the trial court had in personam

jurisdiction over Edgetech.

               "'The extent of an Alabama court's
          personal jurisdiction over a person or
          corporation is governed by Rule 4.2, Ala.
          R. Civ. P., Alabama's "long-arm rule,"
          bounded by the limits of due process under
          the federal and state constitutions.
          Sieber v. Campbell, 810 So. 2d 641 (Ala.
          2001). Rule 4.2(b), as amended in 2004,
          states:

                   "'"(b)     Basis         for
              Out-of-State    Service.       An
              appropriate basis exists      for

                              8
1121291

              service of process outside of
              this state upon a person or
              entity in any action in this
              state when the person or entity
              has such contacts with this state
              that the prosecution of the
              action against the person or
              entity in this state is not
              inconsistent        with     the
              constitution of this state or the
              Constitution of the United States
              ...."

               "'In   accordance   with   the   plain
          language of Rule 4.2, both before and after
          the 2004 amendment, Alabama's long-arm rule
          consistently has been interpreted by this
          Court to extend the jurisdiction of Alabama
          courts to the permissible limits of due
          process.   Duke v. Young, 496 So. 2d 37
          (Ala. 1986); DeSotacho, Inc. v. Valnit
          Indus., Inc., 350 So. 2d 447 (Ala. 1977).
          As this Court reiterated in Ex parte
          McInnis, 820 So. 2d 795, 802 (Ala. 2001)
          (quoting Sudduth v. Howard, 646 So. 2d 664,
          667 (Ala. 1994)), and even more recently in
          Hiller Investments Inc. v. Insultech Group,
          Inc., 957 So. 2d 1111, 1115 (Ala. 2006):
          "Rule 4.2, Ala. R. Civ. P., extends the
          personal jurisdiction of the Alabama courts
          to the limit of due process under the
          federal and state constitutions." (Emphasis
          added.)

               "'This Court discussed the extent of
          the personal jurisdiction of Alabama courts
          in Elliott v. Van Kleef, 830 So. 2d 726,
          730 (Ala. 2002):

                   " '" Th is     Co u r t       has
              interpreted     the  due       process
              guaranteed under the           Alabama

                                9
1121291

              Constitution to be coextensive
              with the due process guaranteed
              under    the     United      States
              Constitution.      See     Alabama
              Waterproofing Co. v. Hanby, 431
              So. 2d 141, 145 (Ala. 1983), and
              DeSotacho, Inc. v. Valnit Indus.,
              Inc., 350 So. 2d 447, 449 (Ala.
              1977). See also Rule 4.2, Ala.
              R. Civ. P., Committee Comments on
              1977 Complete Revision following
              Rule 4.4, under the heading 'ARCP
              4.2.' ('Subparagraph (I) was
              included by the Committee to
              insure    that    a    basis     of
              jurisdiction was included in
              Alabama    procedure    that    was
              coextensive with the scope of the
              federal        due       process
              clause....'[4]).

                   "'"The Due Process Clause of
              the Fourteenth Amendment permits
              a forum state to subject a
              nonresident defendant to its
              courts only when that defendant
              has sufficient 'minimum contacts'
              with     the     forum     state.
              International    Shoe    Co.   v.
              Washington, 326 U.S. 310, 316, 66
              S. Ct. 154, 90 L. Ed. 95 (1945).
              The critical question with regard
              to the nonresident defendant's
              contacts is whether the contacts
              are such that the nonresident


    4
     Rule 4.2 was amended effective August 1, 2004, to delete
the so-called "laundry list" of conduct that would subject an
out-of-state defendant to personal jurisdiction in Alabama.
See Committee Comments to Amendment to Rule 4.2 Effective
August 1, 2004.
                              10
1121291

              defendant   '"should   reasonably
              anticipate   being   haled   into
              court"' in the forum state.
              Burger King Corp. v. Rudzewicz,
              471 U.S. 462, 473, 105 S. Ct.
              2174, 85 L. Ed. 2d 528 (1985),
              quoting   World-Wide   Volkswagen
              Corp. v. Woodson, 444 U.S. 286,
              295, 100 S. Ct. 559, 62 L. Ed. 2d
              490 (1980)."'

    "Ex parte DBI, Inc., 23 So. 3d 635, 643-44 (Ala.
    2009)(footnote omitted).

          "'Furthermore, this Court has explained:

                   "'"... The sufficiency of a
              party's contacts are assessed as
              follows:

                        "'"'Two types of
                   contacts can form a
                   basis    for     personal
                   jurisdiction:     general
                   contacts and specific
                   contacts.       General
                   contacts,    which   give
                   rise     to      general
                   personal jurisdiction,
                   consist       of      the
                   defendant's     contacts
                   with the forum state
                   that are unrelated to
                   the cause of action and
                   that      are       both
                   "continuous          and
                   s y s t e m a t i c . "
                   Helicopteros Nacionales
                   de Colombia, S.A. v.
                   Hall, 466 U.S. 408, 414
                   n. 9, 415, 104 S. Ct.
                   1868, 80 L. Ed. 2d 404

                              11
1121291

              (1984);      [citations
              omitted].      Specific
              contacts,   which    give
              rise     to     specific
              jurisdiction,     consist
              of    the    defendant's
              contacts with the forum
              state that are related
              to the cause of action.
              Burger King Corp. v.
              Rudzewicz,    471    U.S.
              462, 472-75, 105 S. Ct.
              2174, 85 L. Ed. 2d 528
              (1985).    Although the
              related contacts need
              not be continuous and
              systematic, they must
              rise to such a level as
              to cause the defendant
              to   anticipate     being
              haled into court in the
              forum state. Id.'

          "'"Ex parte Phase III Constr.,
          Inc., 723 So. 2d 1263, 1266 (Ala.
          1998) (Lyons, J., concurring in
          the result). ...

               "'"In the case of either
          general in personam jurisdiction
          or    specific     in    personam
          jurisdiction, '[t]he "substantial
          connection" between the defendant
          and the forum state necessary for
          a finding of minimum contacts
          must come about by an action of
          the    defendant     purposefully
          directed toward the forum State.'
          Asahi   Metal   Indus.   Co.   v.
          Superior Court of California, 480
          U.S. 102, 112, 107 S. Ct. 1026,
          94 L. Ed. 2d 92 (1987)."

                         12
1121291


           "'Elliott [v. Van Kleef], 830 So. 2d [726,]
           730-31 [(Ala. 2002)] (emphasis added).'

      "Sverdrup Tech., Inc. v. Robinson, 36 So. 3d 34, 42-
      43 (Ala. 2009)."

Ex parte Excelsior Fin., Inc., 42 So. 3d 96, 100-02 (Ala.

2010).

      Tiffin's second amended complaint alleged that Edgetech

"is   an   Ohio   corporation   doing   business   in   the   State   of

Alabama" and that Quanex I.G. Systems, Inc., is an Ohio

corporation "which, upon information and belief is doing

business in the State of Alabama and [is] the successor

company of Edgetech I.G., Inc."         It further alleged:

      "Defendant Quanex Building Products Corporation is
      a Delaware corporation, which, upon information and
      belief is doing business in the State of Alabama
      through its office located at 2001 Highway 20 West,
      Decatur, Alabama 35601 and which acquired Edgetech
      I.G., Inc., on or about April 1, 2011 and is the
      successor corporation."

The second amended complaint further alleged:

      "The Defendants transact and engage in business in
      the State of Alabama, regularly do business in this
      State, solicit business in this State, engage in a
      persistent course of conduct in this State and
      further derive substantial revenue from goods used
      or consumed or services rendered in this State.
      Defendants Thompson and Edgetech have purposefully
      acted to obtain benefits and privileges in the State
      of Alabama and have further purposely availed

                                  13
1121291

     themselves of the privileges of conducting business
     within the State of Alabama. That Defendants sell,
     distribute and market their products through a
     network of dealers throughout Alabama, the United
     States, Canada and Europe. The Defendants further
     provide promotional materials for purposes of
     marketing and selling their products in the State of
     Alabama."

However,      in   support   of   its   motion     to   dismiss,   Edgetech

submitted an affidavit from Larry Johnson, the vice president

of   Sales,    Insulating    Glass      Systems,    for   Quanex   Building

Products, and the former executive president of Edgetech.                In

his affidavit, Johnson stated, in pertinent part:

          "4. As it relates to this case, Edgetech sold a
     bulk amount of Super Spacer 'E-class' or 'EPDM,' to
     Thompson I.G., LLC ('Thompson'), a Michigan limited
     liability company that manufactures insulated glass
     units for use in residential home construction as
     well as in motorhomes and recreational vehicles.

          "5. Once Edgetech delivers Super Spacer product
     to   Thompson,   Edgetech's   involvement    in   the
     manufacture of insulated glass windows is complete.
     Edgetech does not control and has no means of
     controlling Thompson's manufacturing processes,
     including its use of Super Spacer.         Nor does
     Edgetech control or have any means of controlling
     the system of distribution which carried Thompson's
     completed insulated glass units, which contain the
     Super Spacer product as a component part, to
     Alabama. In particular, Edgetech was not involved
     in   the   selection   of   Alabama   and/or    Wynne
     Enterprises, Inc. ('Wynne'), as the target market
     for Thompson's insulated glass units or in any of
     Thompson's decisions which led to the sale of
     Thompson's units to Wynne. Rather, Thompson alone

                                     14
1121291

    determined to sell its finished products, of which
    the Super Spacer is only a small piece, into
    Alabama.

         "6. Specifically, Edgetech has no relationship
    with Wynne, the window manufacturer to whom Thompson
    sold its completed insulated glass window units.
    Edgetech and Wynne do not directly communicate with
    each other on a regular basis. Any communication
    between Edgetech and Wynne was initiated by Wynne or
    was made by Wynne at Thompson's request. Further,
    Edgetech has never sold any Super Spacer directly to
    Wynne.

         "7. Nor does Edgetech have a relationship with
    or directly communicate with the Plaintiff in this
    case,   Tiffin.      Edgetech   and   Tiffin   never
    communicated with each other until just prior to the
    initiation of this lawsuit, when Tiffin initiated
    contact and demanded payment for allegedly faulty
    window units. Further, Edgetech has never sold any
    Super Spacer to Tiffin.

          "....

         "9. Edgetech does not sell or ship its E-class
    (or EPDM) Super Spacer to any customer in Alabama.

         "10. Edgetech has only two current customers in
    Alabama, and neither receive E-class (or EPDM) Super
    Spacer product. Sales to Edgetech's two Alabama
    customers account for less than one one-hundredth of
    a percent of Edgetech's overall sales.

         "11. Edgetech's limited number of sales to these
    two customers in Alabama was not initiated by
    Edgetech, but was the work of an independent sales
    agent based out of Georgia. This independent sales
    agent is not employed by Edgetech, but is an
    independent contractor who also sells products other
    than Edgetech's Super Spacer on commission.


                             15
1121291

         "12. Edgetech does not extend warranties on its
    E-Class (or EPDM) Super Spacer product to residents
    of Alabama, as Edgetech's standard warranty extends
    only to the original purchaser of its products.

         "13. Edgetech does not directly target Alabama
    with any advertisements or otherwise directly
    solicit business in Alabama. While Edgetech employs
    internet and electronic-mail advertising, Edgetech
    does not target any Alabama entity with internet or
    electronic-mail   advertising.   Further,   Edgetech
    advertises in industry or trade magazines, but it
    does    not   specifically   target    Alabama-based
    magazines.

         "14.   Beyond   this   sporadic   and   limited
    involvement with two customers in Alabama, Edgetech
    has no physical presence in Alabama, does not target
    Alabama for sales or advertising, and has never
    purposefully availed itself of Alabama law or the
    benefits of doing business in Alabama."

Johnson went on to state that Edgetech was organized under the

laws of the State of Ohio and had its principal place of

business in Ohio.   He further stated that Edgetech did not

regularly conduct business in Alabama; did not maintain a

place of business in Alabama; was not licensed to do business

in Alabama; was not registered as a business entity with the

Alabama Secretary of State; did not have a registered agent

for service of process in Alabama; did not have any office or

storefront locations in Alabama; did not employ any Alabama

residents; did not have its employees come to Alabama to


                             16
1121291

solicit     sales   of    Super   Spacer   or   to    market      Edgetech's

products; did not employ any persons who otherwise work in

Alabama; did not own, rent, or lease any real estate in

Alabama; did not keep or store equipment or inventory in

Alabama; did not have a telephone, fax, or other contact

number in Alabama; did not have an Alabama mailing address;

did   not   have    any   checking,    savings,      or   other    financial

accounts based in Alabama; had never paid taxes to the Alabama

Department of Revenue; had never had an Alabama employer-

identification number; and had never sued or been sued in

Alabama before this lawsuit.           Johnson then asserted:

           "15. Based on the foregoing and as explained
      below, Tiffin's allegations in the Complaint
      pertaining to Edgetech's contacts with Alabama are
      inaccurate.

           "16. Edgetech does not regularly 'transact and
      engage in business in the State of Alabama, ...
      solicit business in [Alabama,] engage in a
      persistent course of conduct in [Alabama, or]
      further derive substantial revenue from goods used
      or consumed or services rendered in [Alabama].'

           "17. Edgetech has not purposefully acted to
      obtain the benefits, or purposefully availed itself
      of the privileges, of doing business in Alabama.

           "18. Edgetech does not have a network of dealers
      throughout Alabama, the United States of America,
      Canada, and Europe, but instead sells its Super


                                      17
1121291

     Spacer product directly to third-party insulated
     glass manufacturers such as Thompson.

          "19. While Edgetech does allow its customers to
     use promotional materials carrying the Edgetech
     brand, Edgetech has no control over its customer's
     use of such materials and has never been involved in
     the decision to use those materials to market Super
     Spacer or otherwise solicit sales of Super Spacer in
     Alabama."

                                   A.

     Edgetech argues that Tiffin did not establish that the

trial court had general jurisdiction over it.                   Edgetech

alleges   that   it   conducts    its   business   in   Ohio;       that   it

manufactures its Super Spacer products in Ohio; that it sold

the Super Spacer product at issue in this case to a third

party in Michigan; that it delivered the product in question

to Michigan; and that the party in Michigan was the third-

party company that sold the glass units containing the Super

Spacer product to an Alabama company.              It also submitted

evidence indicating that it does not maintain offices in

Alabama; that it does not own or lease any property in

Alabama; that it does not and has not ever had any employees

in Alabama; and that it does not have any officers, employees,

or   directors   living   in     Alabama.    However,     as    Edgetech

concedes,   "'[a]     physical    presence   in    Alabama     is    not   a

                                   18
1121291

prerequisite to personal jurisdiction over a nonresident.'

Sieber v. Campbell, 810 So. 2d 641, 644 (Ala. 2001)."               Ex

parte Reindel, 963 So. 2d 614, 617 (Ala. 2007).          See also Ex

parte   DBI,   supra.    Therefore,    we   must   determine   whether

Edgetech had such contacts with Alabama that it should have

reasonably anticipated being haled into court here.                See

Reindel, supra.

    The    United       States   Supreme     Court    addressed    the

requirements for general jurisdiction in Goodyear Dunlop Tires

Operations, S.A. v. Brown, ___ U.S. ___, 131 S. Ct. 2846

(2011), as follows:

         "A court may assert general jurisdiction over
    foreign     (sister-state    or    foreign-country)
    corporations to hear any and all claims against them
    when their affiliations with the State are so
    'continuous    and systematic' as to render them
    essentially at home in the forum State.          See
    International Shoe [Co. v. Washington], 326 U.S.
    [310,] 317 [(1945)].

          "....

         "International Shoe distinguished from cases
    that   fit    within the   'specific   jurisdiction'
    categories, 'instances in which the continuous
    corporate operations within a state [are] so
    substantial and of such a nature as to justify suit
    against it on causes of action arising from dealings
    entirely distinct from those activities.' 326 U.S.,
    at 318. Adjudicatory authority so grounded is today
    called     'general   jurisdiction.'    Helicopteros

                                  19
1121291

    [Nacionales de Colombia, S.A. v. Hall], 466 U.S.
    [408], 414, n. 9 [(1984)]. For an individual, the
    paradigm forum for the exercise of general
    jurisdiction is the individual's domicile; for a
    corporation, it is an equivalent place, one in which
    the corporation is fairly regarded as at home. See
    Brilmayer[ et al., A General Look at General
    Jurisdiction 6 Texas L. Rev. 721,] 728 [(1988)]
    (identifying domicile, place of incorporation, and
    principal place of business as 'paradig[m]' bases
    for the exercise of general jurisdiction).

          "....

         "In only two decisions postdating International
    Shoe, discussed infra, at ___, has this Court
    considered   whether    an  out-of-state   corporate
    defendant's in-state contacts were sufficiently
    'continuous and systematic' to justify the exercise
    of general jurisdiction over claims unrelated to
    those contacts: Perkins v. Benguet Consol. Mining
    Co., 342 U.S. 437 (1952) (general jurisdiction
    appropriately exercised over Philippine corporation
    sued in Ohio, where the company's affairs were
    overseen during World War II); and Helicopteros, 466
    U.S. 408 (helicopter owned by Colombian corporation
    crashed in Peru; survivors of U.S. citizens who died
    in the crash, the Court held, could not maintain
    wrongful-death    actions  against   the   Colombian
    corporation   in   Texas,   for  the   corporation's
    helicopter purchases and purchase-linked activity in
    Texas were insufficient to subject it to Texas
    court's general jurisdiction).

          "....

         "A corporation's 'continuous activity of some
    sorts   within   a   state,'   International   Shoe
    instructed, 'is not enough to support the demand
    that the corporation be amenable to suits unrelated
    to that activity.' 326 U.S., at 318. Our 1952
    decision in Perkins v. Benguet Consol. Mining Co.

                            20
1121291

    remains '[t]he textbook case of general jurisdiction
    appropriately exercised over a foreign corporation
    that has not consented to suit in the forum.'
    Donahue v. Far Eastern Air Transport Corp., 652 F.2d
    1032, 1037 (C.A.D.C. 1981).

         "Sued in Ohio, the defendant in Perkins was a
    Philippine mining corporation that had ceased
    activities in the Philippines during World War II.
    To the extent that the company was conducting any
    business during and immediately after the Japanese
    occupation of the Philippines, it was doing so in
    Ohio: the corporation's president maintained his
    office there, kept the company files in that office,
    and supervised from the Ohio office 'the necessarily
    limited   wartime   activities   of  the   company.'
    Perkins, 342 U.S., at 447–448. Although the
    claim-in-suit did not arise in Ohio, this Court
    ruled that it would not violate due process for Ohio
    to adjudicate the controversy. Ibid.; see Keeton v.
    Hustler Magazine, Inc., 465 U.S. 770, 779–780, n. 11
    (1984) (Ohio's exercise of general jurisdiction was
    permissible in Perkins because 'Ohio was the
    corporation's principal, if temporary, place of
    business').

         "We next addressed the exercise of general
    jurisdiction over an out-of-state corporation over
    three decades later, in Helicopteros. In that case,
    survivors of United States citizens who died in a
    helicopter crash in Peru instituted wrongful-death
    actions in a Texas state court against the owner and
    operator of the helicopter, a Colombian corporation.
    The Colombian corporation had no place of business
    in Texas and was not licensed to do business there.
    'Basically, [the company's] contacts with Texas
    consisted of sending its chief executive officer to
    Houston   for   a   contract-negotiation    session;
    accepting into its New York bank account checks
    drawn on a Houston bank; purchasing helicopters,
    equipment, and training services from [a Texas
    enterprise] for substantial sums; and sending

                            21
1121291

    personnel to [Texas] for training.' 466 U.S., at
    416. These links to Texas, we determined, did not
    'constitute the kind of continuous and systematic
    general business contacts ... found to exist in
    Perkins,' and were insufficient to support the
    exercise of jurisdiction over a claim that neither
    'ar[o]se out of ... no[r] related to' the
    defendant's activities in Texas. Id., at 415–416
    (internal quotation marks omitted).

         "Helicopteros concluded that 'mere purchases
    [made in the forum State], even if occurring at
    regular intervals, are not enough to warrant a
    State's assertion of [general] jurisdiction over a
    nonresident corporation in a cause of action not
    related to those purchase transactions.' Id., at
    418."

___ U.S. at ___, 131 S. Ct. at 2851-57.

    In its answer and brief, Tiffin does not specifically

argue that Edgetech had continuous and systematic contacts

that would subject it to the general jurisdiction of the trial

court. Rather, Tiffin appears to focus solely on its argument

that the trial court had specific jurisdiction over Edgetech.

However, in its answer and brief, Tiffin does rely on this

Court's decision in Ex parte Lagrone, 839 So. 2d 620 (Ala.

2002).    In Lagrone, this Court relied upon the fact that the

defendant in that case had placed products in the stream of

commerce with the knowledge that some of those products had

been sold to customers in Alabama as a basis for finding


                               22
1121291

general jurisdiction.   However, in Goodyear, decided after

Lagrone, the United States Supreme Court specifically stated

that, although the stream-of-commerce test is relevant to

determining whether a defendant had sufficient contacts with

a State to justify the exercise of specific jurisdiction,

    "ties serving to bolster the exercise of specific
    jurisdiction do not warrant a determination that,
    based on those ties, the forum has general
    jurisdiction   over    a  defendant.    See,   e.g.,
    Stabilisierungsfonds Fur Wein v. Kaiser Stuhl Wine
    Distributors Pty. Ltd., 647 F.2d 200, 203, n.5
    (C.A.D.C. 1981) (defendants' marketing arrangements,
    although 'adequate to permit litigation of claims
    relating to [their] introduction of ... wine into
    the United States stream of commerce, ... would not
    be adequate to support general, "all purpose"
    adjudicatory authority')."

___ U.S. at ___, 131 S. Ct. at 2855-56.   Therefore, Tiffin's

reliance on Lagrone is misplaced.

    At most, the evidence before the trial court established

that Edgetech had two current customers in Alabama; that its

sales to those two Alabama customers account for less than one

one-hundredth of a percent of Edgetech's overall sales; that

those sales were not initiated by Edgetech, but were the work

of an independent sales agent based out of Georgia; that the

independent sales agent is not employed by Edgetech; and that

the sales agent is an independent contractor who also sells

                             23
1121291

products other than Edgetech's.           These limited contacts are

not   sufficient    to   establish      the    type   of   continuous    and

systematic contacts that would support a finding of general

jurisdiction.5     But cf. International Shoe Co. v. Washington,

326 U.S. 310 (1945)(holding that the defendant's contacts with

the State of Washington were continuous and systematic where

they resulted in a large volume of interstate business from

which the defendant received the benefit and protection of the

laws of the State of Washington).

                                   B.

      Edgetech   next    argues   that    it    likewise    did   not   have

sufficient contacts with Alabama to subject it to the specific

jurisdiction of the trial court.

                                   1.




      5
     In its answer and brief, Tiffin asserts that Edgetech
"targeted and served the Alabama market through its own
employees and sales agents."      To support this assertion,
Tiffin relies upon printouts from the Quanex Building Products
Web site attached to its brief as Appendix C. However, we
will not consider Appendix C because it was not presented to
the trial court. See Ex parte East Alabama Med. Ctr., 109 So.
3d 1114, 1117 (Ala. 2012) (quoting Ex parte Cincinnati Ins.
Co., 51 So. 3d 298, 310 (Ala. 2010), for the proposition that,
"'in a mandamus proceeding, this Court will not consider
evidence not presented to the trial court'").
                                   24
1121291

    Initially,     Edgetech     argues    that    this    Court   should

overrule the test for specific personal jurisdiction set forth

in Ex parte DBI, supra, based on the United States Supreme

Court's decision in J. McIntyre Machinery, Ltd. v. Nicastro,

___ U.S. ___, 131 S. Ct. 2780 (2011).            In Ex parte DBI, this

Court stated:

         "DBI repeatedly invokes the mantra of 'fifty
    years of precedent,' asserting the necessity for
    this Court to adhere to its previous decisions
    addressing the issue of personal jurisdiction over
    nonresident defendants. Our precedent, however, is
    only the result of an attempt to apply the precedent
    of the United States Supreme Court to the facts
    before us. In so doing, we search for a definition
    of the amorphous term 'due process' the Framers
    applied as a limit on federal power in the Fifth
    Amendment and the citizens extended to the States
    upon ratification of the Fourteenth Amendment. We
    have no recent guidance from the United States
    Supreme Court. As previously noted, in the murky
    aftermath of the plurality opinions in Asahi[ Metal
    Industry Co. v. Superior Court of California, Solano
    County, 480 U.S. 102 (1987)], the task has not been
    made any easier. Until more definite direction is
    given, we revert to the last expressions from the
    United   States   Supreme    Court   in   World–Wide
    Volkswagen[ Corp. v. Woodson, 444 U.S. 286 (1980),]
    and Burger King [Corp. v. Rudzewicz, 471 U.S. 462
    (1985),] that are not hampered by the lack of a
    majority."

Ex parte DBI, 23 So. 3d at 649.          This Court then went on to

address   the   issue   of   personal    jurisdiction     "[u]nder   the

stream-of-commerce      test,    as     articulated      in   World-Wide

                                  25
1121291

Volkswagen and Burger King."           23 So. 3d at 655.           Edgetech

argues that the United States Supreme Court's decision in

McIntyre provides more definite direction regarding specific

personal jurisdiction and that, in McIntyre, the United States

Supreme Court expressly rejected the stream-of-commerce test

for personal jurisdiction.

    The plurality opinion in McIntyre was authored by Justice

Kennedy and was joined by Chief Justice Roberts and Justices

Scalia and Thomas.           Justice        Breyer wrote an opinion

concurring   in    the   judgment,    which    Justice   Alito      joined.

Finally, Justice Ginsburg wrote a dissenting opinion, which

Justices Sotomayor and Kagan joined.

    The   United    States    Court    of    Appeals   for   the    Federal

Circuit addressed the effect of McIntyre as follows:

         "The Supreme Court recently revisited the
    stream-of-commerce theory in McIntyre Machinery,
    Ltd. v. Nicastro, ___ U.S. ___, 131 S. Ct. 2780, 180
    L. Ed. 2d 765 (2011). The Court, however, declined
    to resolve its long-standing split on that theory.

         "In McIntyre, the Court was asked to revisit
    questions left open in Asahi Metal Industry Co. v.
    Superior Court of California, Solano County, 480
    U.S. 102, 107 S. Ct. 1026, 94 L. Ed. 2d 92 (1987).
    In Asahi, the Court's members disagreed whether a
    defendant could be subject to personal jurisdiction
    in a forum merely because the defendant had placed
    a product in the stream of commerce.        Justice

                                  26
1121291

    Brennan, writing for four Justices, evaluated
    personal jurisdiction under the stream-of-commerce
    theory    by    relying    on    considerations   of
    foreseeability.    Justice    Brennan   wrote   that
    'jurisdiction premised on the placement of a product
    into the stream of commerce is consistent with the
    Due Process Clause,' for '[a]s long as a participant
    in this process is aware that the final product is
    being marketed in the forum State, the possibility
    of a lawsuit there cannot come as a surprise.'
    Asahi, 480 U.S. at 117, 107 S. Ct. 1026 (opinion
    concurring in part and concurring in the judgment).

         "Justice O'Connor and three other Justices
    rejected Justice Brennan's approach. In their view,
    mere foreseeability or awareness that 'the stream of
    commerce may or will sweep the product into the
    forum State' is insufficient. Id. at 112, 107 S.
    Ct. 1026. Justice O'Connor wrote:

          "'The substantial connection between the
          defendant and the forum State necessary for
          a finding of minimum contacts must come
          about by an action of the defendant
          purposefully directed toward the forum
          State. The placement of a product into the
          stream of commerce, without more, is not an
          act of the defendant purposefully directed
          toward the forum State.'

    "Id. (citing Burger King, 471 U.S. at 476, 105 S.
    Ct. 2174; Keeton v. Hustler Magazine, Inc., 465 U.S.
    770, 774, 104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984))
    (internal quotation marks omitted).

         "Because neither Justice Brennan's nor Justice
    O'Connor's test garnered a majority of the votes in
    Asahi, neither test prevailed as the applicable
    precedent.

           "The Court declined to resolve the Asahi split
    in    McIntyre.    In a plurality opinion, Justice

                              27
1121291

    Kennedy acknowledged the imprecision of the metaphor
    'stream of commerce,' stating that '[i]t refers to
    the movement of goods from manufacturers through
    distributors   to   consumers,   yet   beyond   that
    descriptive purpose its meaning is far from exact.'
    McIntyre, 131 S. Ct. at 2788. The plurality sided
    with   Justice   O'Connor's   approach   in   Asahi,
    concluding that the 'principal inquiry' is 'whether
    the defendant's activities manifest an intention to
    submit to the power of a sovereign. In other words,
    the defendant must "purposefully avai[l] itself of
    the privilege of conducting activities within the
    forum State, thus invoking the benefits and
    protections of its laws."' Id. (quoting Hanson v.
    Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 2 L. Ed.
    2d 1283 (1958)). Justice Kennedy noted that '[t]he
    defendant's transmission of goods permits the
    exercise of jurisdiction only where the defendant
    can be said to have targeted the forum; as a general
    rule, it is not enough that the defendant might have
    predicted that its goods will reach the forum
    State.'    Id. He further reasoned that Justice
    Brennan's approach was inconsistent with precedent,
    holding that 'it is the defendant's actions, not his
    expectations, that empower a State's courts to
    subject him to judgment.' Id. at 2789. A court's
    jurisdiction, in other words, is 'a question of
    authority rather than fairness.' Id.

         "Justice Breyer, joined by Justice Alito,
    declined to join Justice Kennedy's plurality
    opinion. Justice Breyer further declined to endorse
    revising the jurisdictional standard at all.      He
    acknowledged that developments in commerce and
    communication, such as globalization, have occurred
    since    the     Court    last    considered     the
    stream-of-commerce theory. Id. at 2791. Such
    'modern-day consequences' were not at issue in
    McIntyre, however, and Justice Breyer deemed it
    unwise to revise the jurisdictional standard in a
    case that did not present those consequences. Id. He
    wrote:

                            28
1121291


          "'[O]n the record presented here, resolving
          this case requires no more than adhering to
          our precedents.... I would not go further.
          Because the incident at issue in this case
          does not implicate modern concerns, and
          because the factual record leaves open many
          questions, this is an unsuitable vehicle
          for making broad pronouncements that
          refashion basic jurisdictional rules.'

    "Id. at 2792–93. Thus, the crux of Justice Breyer's
    concurrence was that the Supreme Court's framework
    applying the stream-of-commerce theory -- including
    the conflicting articulations of that theory in
    Asahi -- had not changed, and that the defendant's
    activities in McIntyre failed to establish personal
    jurisdiction under any articulation of that theory.
    Id.

         "Because McIntyre did not produce a majority
    opinion, we must follow the narrowest holding among
    the plurality opinions in that case. Marks v. United
    States, 430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed.
    2d 260 (1977). The narrowest holding is that which
    can be distilled from Justice Breyer's concurrence
    -- that the law remains the same after McIntyre."

AFTG-TG, LLC v. Nuvoton Tech. Corp., 689 F.3d 1358, 1362-63

(Fed. Cir. 2012).    See also Simmons v. Big No. 1 Motor Sports,

Inc.,   908   F.   Supp.   2d   1224,   1228-29   (N.D.   Ala.   2012);

Ainsworth v. Cargotec USA, Inc., (No. CV 2:10-CV-236-KS-MTP,

September 23, 2011) (S.D. Miss. 2011) (not reported in F.

Supp. 2d).     But see, e.g., Smith v. Teledyne Continental

Motors, Inc., 840 F. Supp. 2d 927, 931 (D.S.C. 2012) (stating


                                   29
1121291

that, in McIntyre, "six Justices agree that, at a minimum, the

limitations of Justice O'Connor's test should be applied" and

that    the    "'stream-of-commerce            plus'   test     now    commands   a

majority of the Court"); Windsor v. Spinner Indus. Co., 825 F.

Supp. 2d 632, 638 (D. Md. 2011) (construing McIntyre "as

rejecting        the         foreseeability        standard       of     personal

jurisdiction,         but     otherwise    leaving     the    legal     landscape

untouched").

       Contrary    to        Edgetech's    argument,      the    United      States

Supreme       Court's    decision     in       McIntyre   does    not    squarely

indicate that that Court has rejected the stream-of-commerce

test articulated in World-Wide Volkswagen Corp. v. Wilson, 444

U.S. 286 (1980), and Burger King Corp. v. Rudzewicz, 471 U.S.

462 (1985), or the test for personal jurisdiction adopted by

this    Court    in     Ex    parte   DBI.        Rather,     courts    in    other

jurisdictions are divided as to the effect of McIntyre.

Additionally, Justice Breyer's concurring opinion makes it

clear that he was not enunciating a new rule of jurisdiction;

rather, he was strictly adhering to that Court's precedents.

In Ex parte DBI, based on the fractured opinion in Asahi, this

Court "revert[ed] to the last expression from the United


                                          30
1121291

States Supreme Court in World-Wide Volkswagen and Burger

King."    23 So. 3d at 649.      Thus, we decline Edgetech's request

to overrule Ex parte DBI based on the United States Supreme

Court's decision in McIntyre.

                                     2.

       Next, we must determine whether, under the test set forth

in Ex parte DBI, Edgetech had sufficient contacts to establish

specific jurisdiction in Alabama.             In Ex parte DBI, Tonya

Leytham, as administratrix and personal representative of

Tiffany Stabler's estate and as Stabler's mother and next

friend, sued DBI, a manufacturer of seat belts; Kia Motors

America,    Inc.,    and   Kia    Motors   Corporation     (hereinafter

collectively referred to as "Kia Motors"); and several other

defendants.     The lawsuit arose from an automobile accident

that    resulted    in   Stabler's   death.     At   the   time   of   the

accident, Stabler was driving an automobile that had been

manufactured by Kia Motors and that was equipped with a seat

belt that had been manufactured by DBI.          Leytham alleged that

Stabler was wearing her seat belt at the time of the accident

and that the seat belt had malfunctioned and allowed Stabler

to be ejected from the vehicle.


                                     31
1121291

    DBI was located in the Republic of Korea ("South Korea"),

and it alleged that it did not do any direct business with or

in the United States.   However, DBI manufactured seat belts

for Kia Motors.   Additionally,

    "Leytham points out that DBI contracted with a New
    Jersey company to test its seat belts to obtain a
    label stating that the seat belts complied with the
    FMVSS,[6] which rendered the seat belts marketable in
    the United States. Furthermore, Leytham says, DBI
    entered into a claims-indemnification contract with
    Kia Motors; it maintains insurance coverage against
    risks or losses occurring in the United States; and
    it retains defense counsel here.      Leytham argues
    that because DBI designed its seat belts to comply
    with the FMVSS and because it knew that Kia Motors
    would incorporate its seat belts into automobiles
    that would be sold nationally in the United States,
    DBI should have known that some of those automobiles
    would be sold in Alabama. Should any of those seat
    belts prove defective, Leytham says, DBI should have
    anticipated that it could be sued in Alabama."

23 So. 3d at 654.

    DBI filed a motion to dismiss, arguing that the trial

court did not have personal jurisdiction over it. Ultimately,

the trial court denied DBI's motion to dismiss, and DBI filed

a petition for a writ of mandamus in this Court.




    6
     "FMVSS" is an acronym for Federal Motor Vehicle Safety
Standards.
                              32
1121291

    This Court addressed the existing precedent of the United

States Supreme Court in light of the facts presented in that

case, as follows:

         "In World-Wide Volkswagen, the plaintiffs, New
    York residents, purchased an Audi automobile from a
    New York dealership. The Audi was manufactured in
    Germany and imported into the United States by
    Volkswagen of America, Inc. World-Wide Volkswagen
    Corporation, the regional distributor of the Audi,
    served the states of New York, New Jersey, and
    Connecticut. In the course of traveling from New
    York to Arizona, the plaintiffs were involved in an
    automobile accident in Oklahoma. They later brought
    a products-liability action in Oklahoma, naming as
    defendants the manufacturer, importer, regional
    distributor, and dealership of the Audi.        Both
    World-Wide Volkswagen and the New York dealership
    sought a writ prohibiting the trial judge from
    exercising in personam jurisdiction over them. When
    the Supreme Court of Oklahoma denied relief, they
    sought certiorari review in the United States
    Supreme Court.     The Supreme Court reversed the
    judgment of the Supreme Court of Oklahoma, holding
    that the New York distributor and dealership did not
    have sufficient minimum contacts with Oklahoma to
    subject them to suit there. The Court stated:

               "'As has long been settled, and as we
          reaffirm today, a state court may exercise
          personal jurisdiction over a nonresident
          defendant only so long as there exist
          "minimum contacts" between the defendant
          and the forum State.       The concept of
          minimum contacts, in turn, can be seen to
          perform two related, but distinguishable,
          functions.    It protects the defendant
          against the burdens of litigating in a
          distant or inconvenient forum. And it acts
          to ensure that the States, through their

                             33
1121291

          courts, do not reach out beyond the limits
          imposed on them by their status as coequal
          sovereigns in a federal system.

               "'The protection against inconvenient
          litigation is typically described in terms
          of "reasonableness" or "fairness." We have
          said that the defendant's contacts with the
          forum State must be such that maintenance
          of the suit "does not offend 'traditional
          notions of fair play and substantial
          justice.'"   The relationship between the
          defendant and the forum must be such that
          it is "reasonable ... to require the
          corporation to defend the particular suit
          which is brought there." Implicit in this
          emphasis    on   reasonableness    is   the
          understanding that the burden on the
          defendant, while always a primary concern,
          will in an appropriate case be considered
          in light of other relevant factors,
          including the forum State's interest in
          adjudicating the dispute; the plaintiff's
          interest in obtaining convenient and
          effective relief, at least when that
          interest is not adequately protected by the
          plaintiff's power to choose the forum; the
          interstate judicial system's interest in
          obtaining the most efficient resolution of
          controversies; and the shared interest of
          the    several    States   in    furthering
          fundamental substantive social policies.

               "'The   limits    imposed    on   state
          jurisdiction by the Due Process Clause, in
          its   role    as    a   guarantor    against
          inconvenient     litigation,    have    been
          substantially relaxed over the years. As
          we noted in McGee v. International Life
          Ins. Co., supra, 355 U.S. [220], at
          222-223, 78 S. Ct. [199], at 201 [(1957)],
          this trend is largely attributable to a

                              34
1121291

          fundamental transformation in the American
          economy:

              "'"Today     many      commercial
              transactions touch two or more
              States and may involve parties
              separated by the full continent.
              With      this      increasing
              nationalization of commerce has
              come a great increase in the
              amount of business conducted by
              mail across state lines. At the
              same time modern transportation
              and communication have made it
              much less burdensome for a party
              sued to defend himself in a State
              where he engages in economic
              activity."

          "'The historical developments noted in
          McGee, of course, have only accelerated in
          the   generation  since   that  case   was
          decided.'

    "444 U.S. at 291-93, 100 S. Ct. 559 (citations
    omitted).

         "It is clear from World-Wide Volkswagen that
    foreseeability alone is not the determining factor.

              "'....

               "'This is not to say, of course, that
          foreseeability is wholly irrelevant. But
          the foreseeability that is critical to due
          process analysis is not the mere likelihood
          that a product will find its way into the
          forum State.     Rather, it is that the
          defendant's conduct and connection with the
          forum State are such that he should
          reasonably anticipate being haled into
          court there. The Due Process Clause, by

                              35
1121291

          ensuring the "orderly administration of the
          laws," gives a degree of predictability to
          the legal system that allows potential
          defendants to structure their primary
          conduct with some minimum assurance as to
          where that conduct will and will not render
          them liable to suit.

               "'When a corporation "purposefully
          avails   itself   of   the   privilege   of
          conducting activities within the forum
          State," it has clear notice that it is
          subject to suit there, and can act to
          alleviate the risk of burdensome litigation
          by   procuring   insurance,   passing   the
          expected costs on to customers, or, if the
          risks   are   too   great,   severing   its
          connection with the State. Hence if the
          sale of a product of a manufacturer or
          distributor such as Audi or Volkswagen is
          not simply an isolated occurrence, but
          arises from the efforts of the manufacturer
          or distributor to serve, directly or
          indirectly, the market for its product in
          other States, it is not unreasonable to
          subject it to suit in one of those States
          if its allegedly defective merchandise has
          there been the source of injury to its
          owner or to others. The forum State does
          not exceed its powers under the Due Process
          Clause if it asserts personal jurisdiction
          over a corporation that delivers its
          products into the stream of commerce with
          the expectation that they will be purchased
          by consumers in the forum State.'

    "444 U.S. at 295-98, 100 S.       Ct.   559   (footnote
    omitted) (citations omitted).

         "The United States Supreme Court expanded on the
    subject of personal jurisdiction in Burger King.
    ... The Court stated:

                              36
1121291

               "'We have noted several reasons why a
          forum legitimately may exercise personal
          jurisdiction   over   a   nonresident   who
          "purposefully   directs"   his   activities
          toward forum residents. A State generally
          has a "manifest interest" in providing its
          residents with a convenient forum for
          redressing     injuries     inflicted    by
          out-of-state actors.      Moreover, where
          individuals "purposefully derive benefit"
          from their interstate activities, it may
          well be unfair to allow them to escape
          having to account in other States for
          consequences that arise proximately from
          such activities; the Due Process Clause may
          not readily be wielded as a territorial
          shield to avoid interstate obligations that
          have been voluntarily assumed. And because
          "modern transportation and communications
          have made it much less burdensome for a
          party sued to defend himself in a State
          where he engages in economic activity," it
          usually will not be unfair to subject him
          to the burdens of litigating in another
          forum for disputes relating to such
          activity.

               "'Notwithstanding              these
          considerations,     the     constitutional
          touchstone remains whether the defendant
          purposefully established "minimum contacts"
          in the forum State. Although it has been
          argued that foreseeability of causing
          injury   in   another   State   should   be
          sufficient to establish such contacts there
          when policy considerations so require, the
          Court has consistently held that this kind
          of foreseeability is not a "sufficient
          benchmark"    for    exercising    personal
          jurisdiction. Instead, "the foreseeability
          that is critical to due process analysis
          ... is that the defendant's conduct and

                              37
1121291

          connection with the forum State are such
          that he should reasonably anticipate being
          haled into court there." In defining when
          it is that a potential defendant should
          "reasonably    anticipate"    out-of-state
          litigation, the Court frequently has drawn
          from the reasoning of Hanson v. Denckla,
          357 U.S. 235, 253 (1958):

               "'"The unilateral activity of
               those who claim some relationship
               with a nonresident defendant
               cannot satisfy the requirement of
               contact with the forum State.
               The application of that rule will
               vary with the quality and nature
               of the defendant's activity, but
               it is essential in each case that
               there be some act by which the
               defendant   purposefully   avails
               itself   of  the   privilege   of
               conducting activities within the
               forum State, thus invoking the
               benefits and protections of its
               laws."

               "'This      "purposeful       availment"
          requirement ensures that a defendant will
          not be haled into a jurisdiction solely as
          a result of "random," "fortuitous," or
          "attenuated"     contacts,     or    of   the
          "unilateral activity of another party or a
          third person."      Jurisdiction is proper,
          however, where the contacts proximately
          result from actions by the defendant
          himself    that    create   a    "substantial
          connection" with the forum State.        Thus
          where the defendant "deliberately" has
          engaged in significant activities within a
          State,    or    has    created    "continuing
          obligations" between himself and residents
          of the forum, he manifestly has availed

                               38
1121291

          himself of the privilege of conducting
          business there, and because his activities
          are   shielded   by  "the   benefits   and
          protections" of the forum's laws it is
          presumptively not unreasonable to require
          him to submit to the burdens of litigation
          in that forum as well.

               "'Jurisdiction in these circumstances
          may not be avoided merely because the
          defendant did not physically enter the
          forum State. Although territorial presence
          frequently   will   enhance   a   potential
          defendant's affiliation with a State and
          reinforce the reasonable foreseeability of
          suit there, it is an inescapable fact of
          modern commercial life that a substantial
          amount of business is transacted solely by
          mail and wire communications across state
          lines, thus obviating the need for physical
          presence within a State in which business
          is conducted.    So long as a commercial
          actor's efforts are "purposefully directed"
          toward residents of another State, we have
          consistently rejected the notion that an
          absence of physical contacts can defeat
          personal jurisdiction there.'

    "471 U.S. at 473-76, 105 S. Ct. 2174 (footnotes
    omitted) (citations omitted).    Significantly, the
    Supreme Court in Burger King quoted from World-Wide
    Volkswagen as follows:

          "'Thus "[t]he forum State does not exceed
          its powers under the Due Process Clause if
          it asserts personal jurisdiction over a
          corporation that delivers its products into
          the stream of commerce with the expectation
          that they will be purchased by consumers in
          the forum State" and those products
          subsequently injure forum consumers.'


                              39
1121291

      "471 U.S. at 473, 105 S. Ct. 2174 (quoting World-
      Wide Volkswagen, 444 U.S. at 297-98, 100 S. Ct.
      559)."

23 So. 3d at 649-54.

      Ultimately, this Court held that DBI had purposefully

availed itself of the privilege of doing business in Alabama

and that it would not offend the requirements of due process

for   Alabama   courts   to   exercise   jurisdiction   over   DBI.

Specifically, this Court stated:

           "Although DBI has never had a physical presence
      in Alabama, being physically present in a state is
      not required in order for a state court to have
      personal jurisdiction over a defendant.       Burger
      King, 471 U.S. at 476, 105 S. Ct. 2174. DBI knew
      that its seat belts were incorporated into
      automobiles sold by Kia Motors in the United States.
      It is not subject to reasonable dispute that it is
      generally known that a product such as a mass-
      produced automobile is marketed on a broad spectrum
      and is not a boutique product fit for only a narrow
      class of consumers.       Likewise, an automobile
      manufacturer is involved in the sales of its
      products on a national as opposed to a regional
      basis. Perhaps the supplier of a part to a snow-
      plow manufacturer could reasonably say it did not
      anticipate that its product would be sold in
      Alabama, but, clearly, moderately priced, fuel-
      efficient automobiles, such as those manufactured by
      Kia Motors, are destined for sale in all 50 states
      in this country. Kia Motors has nine dealerships in
      Alabama.     DBI, by choosing to enter into a
      contractual relationship with Kia Motors pursuant to
      which DBI would turn a profit by supplying an
      essential component part vital to the safety of
      passengers    for   such   automobiles   under   the
      circumstances here described, cannot reasonably

                                 40
1121291

    assert ignorance    of   these   realities   of   the
    marketplace.

         "The facts presented here stand in stark
    contrast to the facts in World-Wide Volkswagen in
    which the Court found the absence of 'purposeful
    availment' in the context of the confluence of a
    random and unilateral event in the forum state. See
    Burger King, 471 U.S. at 474, 105 S. Ct. 2174,
    quoting Hanson v. Denckla, 357 U.S. 235, 253, 78 S.
    Ct. 1228, 2 L. Ed. 2d 1283 (1958) ('"The unilateral
    activity of those who claim some relationship with
    a   nonresident   defendant   cannot   satisfy   the
    requirement of contact with the forum State."') and
    471 U.S. at 475, 105 S. Ct. 2174 ('This "purposeful
    availment" requirement ensures that a defendant will
    not be haled into a jurisdiction solely as a result
    of "random," "fortuitous," or "attenuated" contacts,
    or of the "unilateral activity of another party or
    a third person."' (citations omitted)); World-Wide
    Volkswagen, 444 U.S. at 299, 100 S. Ct. 559.

         "Under   the   stream-of-commerce   test,   as
    articulated in World-Wide Volkswagen and Burger
    King, we conclude that the trial court correctly
    held that an Alabama court can exercise personal
    jurisdiction over DBI.    As previously noted, the
    United States Supreme Court stated in both World-
    Wide Volkswagen and Burger King that '"[t]he forum
    State does not exceed its powers under the Due
    Process Clause if it asserts personal jurisdiction
    over a corporation that delivers its products into
    the stream of commerce with the expectation that
    they will be purchased by consumers in the forum
    State" and those products subsequently injure forum
    consumers.' 471 U.S. at 473, 444 U.S. at 297-98.

         "The automobile containing the seat belt that
    Leytham alleges malfunctioned and contributed to
    Stabler's death did not find its way to Alabama
    randomly and fortuitously.     To the contrary, a
    dealer acting for a manufacturer with which DBI had
    significant ties sold the vehicle in Alabama to an

                             41
1121291

    Alabama resident who was driving on an Alabama
    highway when she died as a result of the accident
    that is the subject of this lawsuit.        In this
    respect,   the   circumstances  here   are   totally
    different from those in World-Wide Volkswagen, where
    an automobile purchased in New York from a New York
    dealer by New York residents happened to be involved
    in an accident in Oklahoma.

         "As the Supreme Court stated in World-Wide
    Volkswagen, the foreseeability crucial to a due-
    process analysis is not the 'mere likelihood' that
    a product will find its way into the forum state but
    that a defendant's conduct and its connection with
    the forum state 'are such that he should reasonably
    anticipate being haled into court there.' 444 U.S.
    at 297, 100 S. Ct. 559.      In selling seat belts
    compliant with the FMVSS to Kia Motors, DBI should
    have foreseen that a certain percentage of the
    automobiles manufactured by Kia Motors would be
    distributed to the Kia dealerships in Alabama and
    sold in Alabama. Therefore, we hold that it would
    have been reasonable for DBI to anticipate being
    haled into court in Alabama. Indeed, DBI purchased
    insurance to protect itself in such event."

23 So. 3d at 654-56 (emphasis added).

    The facts in this case are distinguishable from those

presented in DBI.     In DBI, there was evidence indicating that

DBI had had its seat belts tested and had obtained a label

stating that the seat belts complied with the Federal Motor

Vehicle Safety Standards, which compliance rendered the seat

belts marketable in the United States. In the "Declaration of

Larry     E.   Johnson"   Tiffin   submitted   in   support   of   its

opposition to Edgetech's motion to dismiss, Johnson stated

                                   42
1121291

that "EPDM Super Spacer has passed industry standard testing

involving weather cycling, high humidity, dew point, volatile

fog, compression and durability (P1 Chamber)."                    However,

Tiffin did not present any evidence indicating that meeting

such requirements was necessary for Edgetech to market its

Super Spacer product in the United States or in Alabama.

    Additionally, in DBI, DBI knew that its seat belts were

being incorporated into automobiles that were being sold by

Kia Motors in the United States and that Kia Motors owned nine

dealerships in Alabama. This Court noted that a dealer acting

for Kia Motors, with whom DBI had significant ties, had sold

the vehicle at issue in that case in Alabama to an Alabama

resident.     In this case, Edgetech manufactured its Super

Spacer    products   in Ohio,   and   it    sold      those    products   to

Thompson, a Michigan company. However, Tiffin did not present

evidence indicating that Edgetech knew that its Super Spacer

products were going to be incorporated into insulated-glass

units Thompson would sell in Alabama.            Additionally, Tiffin

did not present any evidence indicating that Thompson had

distributors in Alabama or that a Thompson distributor in

Alabama sold the insulated-glass units to an Alabama company.

    Further,    as    Johnson   noted      in   his    April    16,   2013,

                                 43
1121291

affidavit, once Edgetech delivered its Super Spacer product to

Thompson, its involvement in the manufacturing process was

complete.      Also, Johnson asserted that Edgetech did not have

any control over Thompson's distribution of the completed

insulated-glass units containing the Super Spacer product and

was not involved in Thompson's decision to sell the insulated-

glass units to Wynne Enterprises.             Further, Johnson asserted

that   Edgetech    did   not   have    any     relationship   with    Wynne

Enterprises and that it did not sell any Super Spacer product

directly to Wynne Enterprises.             Johnson went on to state that

Edgetech and Wynne Enterprises did not communicate directly

"on a regular basis" and asserted that any communication

between the two "was initiated by Wynne [Enterprises] or was

made by Wynne [Enterprises] at Thompson's request."             Finally,

the evidence before this Court indicates that Edgetech did not

have any relationship with Tiffin.              Therefore, there is no

evidence before this Court indicating that Edgetech's actions

created substantial contacts between Edgetech and Alabama.

Rather, it appears that Tiffin seeks to hale Edgetech into an

Alabama court based on Thompson's unilateral activity of

selling   to    Wynne    Enterprises       insulated-glass    units    that

include the Super Spacer product.              However, Tiffin has not

                                      44
1121291

established that, in selling its Super Spacer product to

Thompson,       Edgetech   should   have   foreseen   that   a   certain

percentage of its Super Spacer products would be used in

insulated-glass units that would be distributed and sold in

Alabama.

    Unlike the plaintiff in Ex parte DBI, Tiffin has not

presented evidence to establish that Edgetech purposefully

availed itself of the privilege of doing business in Alabama.

Although there was evidence indicating that Edgetech placed

the Super Spacer products into the stream of commerce, Tiffin

did not present any evidence indicating that Edgetech had done

so "'with the expectation'" that those products would be

purchased by consumers in Alabama.         Ex parte DBI, 23 So. 3d at

655 (quoting World-Wide Volkswagen, 471 U.S. at 473, and

Burger King, 444 U.S. at 297-98).            Accordingly, Edgetech's

conduct and its connection with Alabama were not "'such that

[it] should reasonably anticipate being haled into court'"

here.     Id.     Thus, under the tests set forth in World-Wide

Volkswagen, Burger King, and Ex parte DBI, we conclude that

the trial court erred when it held that an Alabama court can

exercise personal jurisdiction over Edgetech.



                                    45
1121291

                          Conclusion

    For   the   above-stated   reasons,   we   grant   Edgetech's

petition and direct the Franklin Circuit Court to vacate its

order denying Edgetech's motion to dismiss and to enter an

order granting the motion on the ground of lack of personal

jurisdiction and dismissing the case against Edgetech.

    PETITION GRANTED; WRIT ISSUED.

    Stuart, Bolin, Murdock, and Bryan, JJ., concur.

    Shaw and Main, JJ., concur in the result.

    Moore, C.J., and Parker, J., dissent.




                               46